Impulsora del Fondo México, sc Monthly Summary Report March www.themexicofund.com The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., have independently verified or confirmed the information presented herein. March 31, I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) $395.32 $364.97 $263.21 NAV per share $28.89 $26.26 $14.54 Closing price NYSE2 $25.69 $23.03 $12.50 % Premium (Discount) (11.08%) (12.30%) (14.03%) Shares traded per month2 (composite figures) 582,759 552,419 2,336,895 Outstanding shares3 13,685,064 13,899,364 18,100,290 Shares on Short Interest Position2 15,056 6,255 17,852 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price 11.55% 17.20% 24.09% 120.72% NAV per share 10.02% 13.87% 30.15% 111.65% Bolsa Index 8.62% 9.65% 24.35% 93.99% MSCI Mexico Index 9.84% 7.66% 20.84% 91.83% 2 Years 3 Years 5 Years 10 Years Market price -3.22% -1.17% 120.87% 298.83% NAV per share -10.58% -6.03% 114.28% 231.99% Bolsa Index -7.33% 3.25% 137.23% 234.01% MSCI Mexico Index -12.42% -4.75% 108.63% 183.40% 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund's Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: New York Stock Exchange 3 During March 2010, the Fund repurchased and cancelled 214,300Fund shares at a weighted average price and discount of $24.57 and 11.39%, respectively. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the date of this report. Figures calculated using the dividend reinvestment criteria and adjustments for rights offerings. III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 33,266.40 31,634.54 19,626.75 Daily avg. of million shares traded 297.7 295.5 278.6 Valuation Ratios6: P/E 18.43 19.69 16.76 P/BV 2.75 2.68 2.18 EV/EBITDA 8.54 8.43 6.21 Market capitalization (billion US$) $416.10 $392.15 $227.17 IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 4.45% 4.49% 7.03% Six months 4.77% 4.74% 7.24% One year 5.07% 5.00% 7.48% Long-term Bonds Three years 6.12% 6.10% 7.08% Five years 6.75% 7.05% 8.48% Ten years N.A. N.A. 7.75% 20 years 8.14% N.A. N.A. 30 years 8.46% 8.49% 9.78% Currency Market8 Exchange Rate(Ps/US$) Ps. 12.3650 Ps. 12.7719 Ps. 14.1517 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index 9(CPI) 0.58% 1.67% 4.83% 5Source: Mexican Stock Exchange 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings Before Interests, Taxes, Depreciation and Amortization. 7Monthly average of weekly auctions as published by Banco de México. N.A. means no auction for such instrument was scheduled for this month. 8Sources: Bloomberg and Banco de México 9Source: Banco de México V. Economic Comments. According to results of the monthly poll conducted at the end of March 2010 by Mexico’s Central Bank (Banxico), economic analysts of the private sector estimate that Mexico’s gross domestic product (GDP) will grow 4.1% and 3.6% during 2010 and 2011, respectively. The inflation rate is estimated to be 5.3% for 2010 and 4.0% for 2011. The exchange rate of the peso against the dollar is expected to end 2010 at Ps. 12.70 and at Ps. 12.96 towards the end of 2011, while the interest rate for the 28-day Cetes (Treasury Bills) is estimated to be 5.20% and 6.10% for the same periods. The complete results of this and past polls are available at Banxico’s website, located at www.banxico.org.mx. VI.
